 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-124-NONE
12                               Plaintiff-Respondent,   MOTION FOR EXTENSION OF TIME TO FILE
                                                         OPPOSITION TO § 2255 MOTION; ORDER
13                          v.
14   JOSUE MERCADO-REYES,
15                               Defendant-Petitioner.
16

17          Josue Mercado-Reyes filed a Motion to Vacate, Set Aside, or Correct a Sentence under 28

18 U.S.C. § 2255. (Dkts. 37). On February 21, 2020, the Court directed the United States to respond to

19 Mercado-Reyes’s Motion, and ordered the United States to file its opposition no later than March 21,

20 2020. (Dkt. 39, Scheduling Order). Following the Court’s order, Mercado-Reyes also filed a
21 Supplement to his Motion to Vacate, Set Aside, or Correct a Sentence. (Dkt. 40).

22          The United States requests an extension of two weeks, to April 6, 2020, for it to file its

23 opposition to Mercado-Reyes’s § 2255 Motion. Counsel for the United States has been attempting to

24 meet the original deadline. However, counsel is also working on other § 2255 responses and two

25 appellate briefs, and counsel has a pre-planned vacation the week of March 16, 2020. Additional time is

26 therefore needed to research, prepare, and file a response.
27

28
                                                          1

30
     Dated: March 16, 2020                                  MCGREGOR W. SCOTT
 1                                                          United States Attorney
 2
                                                            /s/ ROSS PEARSON
 3                                                          ROSS PEARSON
                                                            Assistant United States Attorney
 4

 5

 6                                         FINDINGS AND ORDER
 7          GOOD CAUSE appearing, the United States’ request for a two-week extension within which to
 8 file its Opposition to Mercado-Reyes’s Motion to Vacate, Set Aside, or Correct Sentence is GRANTED.

 9 The United States’ opposition shall be filed no later than April 6, 2020.
10 IT IS SO ORDERED.

11
        Dated:    March 16, 2020
12                                                    UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2

30
